Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. CN106207191 to Zhang et al. (“Zhang”).  Regarding claim 1, Zhang discloses a negative electrode for use in a lithium metal battery comprising a current collector on which is deposited foamed copper as conductive material and having an outer coating of lithium oxide as solid electrolyte interface.  The foamed copper, having a higher electronic conductivity than lithium oxide, is considered to correspond to the recited first framework material.  The lithium oxide is considered to correspond to the recited second framework material.
Regarding claims 2 and 3, although Zhang does not disclose specific values for the lithium ion-reduction potential or the electronic conductivity of the foamed copper or lithium oxide, the Office notes that Applicant discloses foamed copper for use as its first framework material and lithium oxide as its second framework material.  Accordingly, because Zhang uses the same materials disclosed by Applicant to achieve the range of properties, the Office finds that the structure of Zhang will also have those recited properties.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.  Zhang is applied as described above.  Regarding claims 9 and 10, although Zhang does not discloses specific porosities for its materials or thicknesses, that the porosity and thickness of electrode materials are considered to be nothing more than engineering design choices in building a battery depending on the balance between total capacity, specific capacity, and discharge rate properties desired by the maker.
Regarding claims 11-13 and 16-18, Zhang never discloses a fully assembled lithium metal battery.  However, the Office notes that such a device, which is commonly included in electronic devices to power them, are known to universally include a cathode and an insulating separator to prevent short circuiting between the anode and cathode.  Accordingly, the Office finds the cathode, separator, and electronic device not expressly mentioned in Zhang to be nothing more than common components of the metal lithium batteries Zhang teaches its negative electrodes to be used in, or commonly known equipment into which those batteries are provided, thus rendering the claims as nothing more than the combination of commonly known components to achieve their intended purpose in a commonly known/predictable manner.
Allowable Subject Matter
Claims 4-8, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zhang is silent regarding a third electrode structure as recited in those claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727